DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2021 was considered by the examiner.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claims 1-11, patentability resides, at least in part, in the interconnection and interrelationship between the display panel, the cover window comprising patterns at the bendable area along a first direction; and dummy patterns at the flat area along the first direction, the dummy patterns comprising a first dummy pattern, and a second dummy pattern adjacent to the first dummy pattern, and wherein a length of the first dummy pattern is different from a length of the second dummy pattern as claimed and including all of the other limitations of the base claim(s) respectfully; as to claims 12-19, patentability resides, at least in part, in the interconnection and interrelationship between the display panel, the cover window comprising a base film having grooves along a first direction, the grooves comprising a first groove, and a second groove adjacent to the first groove at the flat area; and soft portions in the grooves, the soft portions having a lower rigidity than that of the base film, and wherein a depth of the first groove is different from a depth of the second groove as claimed and including all of the other limitations of the base claim(s) respectfully; as to claims 20-22, patentability resides, at least in part, in the interconnection and interrelationship between the display panel, the cover window comprising base film having grooves along a first direction; soft portions in the grooves at the bendable area; and hard portions in the grooves at the flat area, the hard portions having a greater rigidity than that of the soft portions as claimed and including all of the other limitations of the base claim(s) respectfully.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record fails to teach or fairly suggest the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2022-07-14